DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 25, 2021 has been entered.
This Office action is responsive to an amendment filed October 25, 2021. Claims 1-2, 5, 13-18, 20, 22-24 & 30-31 are pending. Claims 3-4, 6-12, 19, 21 & 25-29 have been canceled. Claims 1, 5, 13, 18 & 20 have been amended.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/25/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
The objections are withdrawn due to amendments.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5 & 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amsbury et al. (US 7,503,878) (“Amsbury” hereinafter) in view of Curchod et al. (US 5,791,351) (“Curchod” hereinafter) further in view of Brann (US 6,059,576).
claim 1, Amsbury discloses a hand and wrist repetitive motion injury warning system 10 capable of use for endoscopy procedures, comprising: 
a general-purpose computer (20, 620) comprising:
an analogue-to-digital acquisition board (see col. 8, lines 38-40; col. 18, lines 17-19); and
a software (i.e., instructions) operating on the general-purpose computer (20, 620); wherein the software (i.e., instructions) includes a software (i.e., instructions) directive for calibrating a range of motion (i.e., a maximum range of motion exhibited by the user during previous exercise sessions) of a body part of a worker (70, 80), who may be an endoscopist (see at least col. 4, lines 18-31; col. 5, lines 46-67; col. 6, lines 1-15), wherein calibration is determined using information 365 on the range of motion and position of the body part collected for an individual worker (70, 80), who may be an endoscopist (see at least col. 4, lines 18-31; col. 5, lines 46-67; col. 6, lines 1-15), wherein a calibrated range of motion is stored in a memory device (150, 750) associated with the general-purpose computer (20, 620) (see at least col. 12, lines 4-29);
a motion tracking system (110, 710) capable of detecting the motion and position of the body part of the worker (70, 80), who may be an endoscopist (see at least col. 4, lines 18-31; col. 5, lines 46-67; col. 6, lines 1-15) in real-time, wherein detected information on the motion and position of the body part of the worker (70, 80) who may be an endoscopist (see at least col. 4, lines 18-31; col. 5, lines 46-67; col. 6, lines 1-15) is loaded to the general-purpose computer (20, 620) and the software (i.e., instructions) directs a processor to process the detected information on the motion and 
a non-visual indicator (50, 760), in communication with the general-purpose computer (20, 620), wherein the general-purpose computer (20, 620) is capable of signaling the non-visual indicator (50, 760) to warn the worker (70, 80) who may be an endoscopist (see at least col. 4, lines 18-31; col. 5, lines 46-67; col. 6, lines 1-15) when the computed body part angle associated with the real-time motion and position of the body part of the worker (70, 80) who may be an endoscopist (see at least col. 4, lines 18-31; col. 5, lines 46-67; col. 6, lines 1-15), is in the calibrated range of motion; and further wherein the non-visual indicator (50, 760) is capable of repetitively warning the worker (70, 80), who may be an endoscopist (see at least col. 4, lines 18-31; col. 5, lines 46-67; col. 6, lines 1-15), whenever the monitored position and motion of the body part of the worker (70, 80), who may be an endoscopist (see at least col. 4, lines 18-31; col. 5, lines 46-67; col. 6, lines 1-15), corresponds in real-time with a body part angle that falls within the calibrated range of motion to train the worker (70, 80), who may be an endoscopist (see at least col. 4, lines 18-31; col. 5, lines 46-67; col. 6, lines 1-15), how to move or position the body part of the worker (70, 80), who may be an endoscopist (see at least col. 4, lines 18-31; col. 5, lines 46-67; col. 6, lines 1-15), to use instruments for an endoscopy in an ergonomically safe manner without entering the calibrated range of motion (see at least col. 4, lines 18-31; col. 5, lines 46-67; col. 6, lines 1-15) (see at least figs. 9-13; col. 6, lines 10-15; col. 7, lines 17-23); 
wherein the software directs a processor to visually superimpose scores 90 allowing the trainee, who may be an endoscopist (see at least col. 4, lines 18-31; col. 5, lines 46-67; col. 6, lines 1-15), to see in what positions and during which movements the trainee, who may be an endoscopist (see at least col. 4, lines 18-31; col. 5, lines 46-67; col. 6, lines 1-15), tended to most strain joints (see at least col. 6, lines 25-41; col. 14, lines 27-58).
Amsbury disclose a system 10, as described above, that fails to explicitly teach a system wherein the software directive includes a directive for calibrating a range of motion of an arm, forearm, hand, and wrist of an endoscopist; wherein the software visually replays a procedure performed by the endoscopist while superimposing worst scores allowing the endoscopist to see in what positions and during which movements the endoscopist tended to most strain joints, ; wherein the software replays a procedure performed by the endoscopist while superimposing worst scores allowing the endoscopist to see in what positions and during which movements the endoscopist tended to most strain joints.
However, Curchod discloses a hand and wrist repetitive motion injury warning system capable of use for endoscopy procedures, comprising: 
a general-purpose computer (30, 272) comprising:
an analogue-to-digital (A/D) acquisition board; and
wherein the general-purpose computer (30, 272) includes a directive for calibrating (see at least col. 5, lines 8-12) a range of motion of an arm, forearm, hand, and wrist of a trainee (i.e., see at least claims 7-14 of Curchod, which recite, inter alia, “whereby at least one angle of movement of at least one limb joint and rotation of the limb are measured simultaneously”), who may be an endoscopist (see at least col. 3, lines 53-67), 

    PNG
    media_image1.png
    445
    425
    media_image1.png
    Greyscale

a motion tracking system 22 configured to detect the motion and position of the arm, forearm, hand, and wrist of the trainee, who may be an endoscopist (see at least col. 3, lines 53-67), in real-time, wherein the motion tracking system 22 further comprises one of a gyroscope and a magnetic tracker (see col. 4, lines 22-26; col. 11, lines 11-16; col. 12, lines 18-29); 
wherein the general purpose computer (30, 272) visually replays a procedure performed by the trainee (see at least col. 5, lines 30-38), who may be an endoscopist (see at least col. 3, lines 53-67), while superimposing (i.e., highlighting) worst scores allowing the trainee, who may be an endoscopist (see at least col. 3, lines 53-67), to see in what positions and during which movements the trainee, who may be an endoscopist (see at least col. 3, lines 53-67), those scores occurred, 
wherein visually replaying the procedure serves as a primer for subsequent procedures to be performed by the trainee (see at least fig. 7; col. 7, lines 11-67; col. 8, lines 1-6), who may be an endoscopist (see at least col. 3, lines 53-67).
Therefore, since Amsbury discloses a system that may increase the effectiveness of exercises a user performs as part of a skill-development program so as to assist in teaching learned skills that are involved in particular forms of movement (see at least col. 2, lines 56-61; col. 7, lines 36-40; col. 15, lines 2-8), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the system of Amsbury wherein the software directive thereof includes a directive for calibrating a range of motion of an arm, forearm, hand, and wrist of a trainee, who may be an endoscopist, as taught by Curchod in order to quantitatively measure all critical body movements of the trainee, which occur during the performance of a skill-based training, such as in an endoscopist involved in an endoscopy training procedure; wherein the software visually replays a procedure performed by the trainee while superimposing worst scores, as taught by Curshod, allowing the trainee, who may be an endoscopist, to see in what positions and during which movements the trainee, who may be an endoscopist, tended to most strain joints as taught by Amsbury since such a modification would amount to applying a known technique (i.e. as taught by Curchod) to a known device (i.e. as taught by Amsbury et al.) ready for improvement to achieve a predictable result such as assisting a trainee, who be an endoscopist, in proper movement during a physical activity, a task and/or a training exercise, such as in an endoscopy procedure --See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations). 
Amsbury as modified by Curchod disclose a system 10, as described above, that fails to explicitly teach a system wherein the software computes a quality metric showing how many warning signals were given while the endoscopist was engaged in the endoscopy.
However, Brann teaches that it is known to provide a system wherein the software computes a quality metric showing how many warning signals were given while the trainee, who may be an endoscopist (see col. 2, lines 49-51; col. 8, lines 15-28), was engaged in the procedure, which may be endoscopy (see at least col. 6, lines 16-26; col. 7, lines 56-61; col. 10, lines 27-61). 
Therefore, it would have been obvious to one ordinary skill in the art at the time Applicant’s invention was made to provide the system of Amsbury as modified by Curchod wherein the software computes a quality metric showing how many warning signals were given, as taught by Brann, while the trainee, who may be an endoscopist, was engaged in the endoscopy in order to provide the operator with instant feedback regarding the physical movement being monitored so as to identify improper movements made by the user so as to help make necessary corrections to the way the task is performed in order to avoid injury resulting from improper movement. 
In regards to claim 2, Amsbury et al. disclose a system 10 wherein the motion tracking system (110, 710) further comprises a receiver 100, wherein the receiver 100 is attached to the arm, forearm, hand, and wrist of the worker (70, 80), who may be an endoscopist (see at least col. 4, lines 18-31; col. 5, lines 46-67; col. 6, lines 1-15), (see at least col. 4, lines 18-31; col. 7, lines 56-67; col. 8, lines 1-7).
In regards to claim 5, Amsbury et al. disclose a system 10 wherein the software (i.e., instructions) operating on the general-purpose computer (20, 620) directs a processor to determine, based on the information on the motion and position of the arm, forearm, hand, and wrist of an worker (70, 80), who may be an endoscopist (see at least col. 4, lines 18-31; col. 5, lines 46-67; col. 6, lines 1-15), at least one from the group consisting of: the worker’s range of body part angles that do not lead to injury, the worker’s range of body part angles that do lead to injury, sub-ranges (as determined by pacing target) of the worker’s body part angles that do not lead to injury, and sub-ranges (as determined by pacing target) of the worker’s range of body part angles that do lead to injury (see at least figs. 5-7; col. 13, lines 15-67; col. 15, lines 33-65).
In regards to claim 13, Amsbury et al. disclose a system 10 wherein the software (i.e., instructions) operating on the general-purpose computer (20, 620) instructs a processor of the general-purpose computer (20, 620) to emit a signal to the indicator (50, 760) that corresponds with the worker’s range of body part angles that do not lead to injury, the worker’s range of body part angles that do lead to injury, sub-ranges (as determined by pacing target) of the worker’s range of body part angles that do not lead to, and sub-ranges (as determined by pacing target) of the worker’s range of body part angles that do lead to injury (see at least figs. 5-7; col. 13, lines 15-67; col. 15, lines 33-65).
In regards to claim 14, Amsbury et al. disclose a system 10 wherein the non-visual indicator (50, 760) is a warning signal indicative of the body part angle being within the worker’s range of body part angles that do lead to injury (see at least col. 5, lines 46-67; col. 6, lines 1-15).
Claims 15-18, 20, 22-24 & 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amsbury (US 7,503,878) in view of Curchod (US 5,791,351).
In regards to claim 15, Amsbury discloses a method for warning an worker (70, 80), who may be an endoscopist (see at least col. 4, lines 18-31; col. 5, lines 46-67; col. 6, lines 1-15), of increased risk for hand and wrist repetitive motion injuries for procedures, comprising:
calibrating a range of motion of a body part of the worker (70, 80), who may be an endoscopist (see at least col. 4, lines 18-31; col. 5, lines 46-67; col. 6, lines 1-15) (i.e., a maximum range of motion exhibited by the user during previous exercise sessions); wherein the calibrating step comprises:
moving the body part of the worker (70, 80), who may be an endoscopist (see at least col. 4, lines 18-31; col. 5, lines 46-67; col. 6, lines 1-15), through the hand and wrist’s full range of motion (i.e., a maximum range of motion exhibited by the user during previous exercise sessions) (see at least col. 12, lines 4-29);
tracking the range of motion of the body part using a motion tracking system (110, 710); wherein the motion tracking system (110, 710) comprises at least one of an accelerometer or a gyroscope (see at least col. 8, lines 8-29; col. 17, lines 59-67; col. 18, lines 1-12); and
determining the angle of the body part through the full range of motion of the hand and wrist to generate a range of body part angles of the worker (70, 80) , who may be an endoscopist (see at least col. 4, lines 18-31; col. 5, lines 46-67; col. 6, lines 1-15), using a software (i.e., instructions) operating on a general-purpose computer (20, 620) (see at least col. 12, lines 54-64; col. 13, lines 15-67; col. 14, lines 1-58);
defining an individualized risky range (i.e., target area) of motion of the body part and an individualized safe range of motion (i.e., within target path and pacing target) of the body part using the software (i.e., instructions) operating on the general-purpose computer (20, 620), wherein the individualized risky range (i.e., target area) is the two extremes of the range of body part angles and the individualized safe range is the central range of the range of body part angles (see at least col. 13, lines 15-67 and col. 15, lines 33-65);
tracking in real-time with the motion tracking system (110, 710) movement of the body part while the worker (70, 80) , who may be an endoscopist (see at least col. 4, lines 18-31; col. 5, lines 46-67; col. 6, lines 1-15), is engaged in procedure, such as an endoscopy, using the motion tracking system (110, 710);
determining in real-time the angle of the body part while the worker (70, 80) , who may be an endoscopist (see at least col. 4, lines 18-31; col. 5, lines 46-67; col. 6, lines 1-15), uses instruments for the endoscopy using the software (i.e., instructions) operating on the general-purpose computer (20, 620);
identifying continuously in real-time when the angle of the body part is within the individualized risky range (i.e., target area) and the individualized safe range;
issuing a real-time warning signal when the angle of the body part is within the individualized risky range (i.e., target area) (see at least figs. 9-13 and col. 5, lines 46-67; col. 6, lines 1-15); and,
allowing the worker (70, 80), who may be an endoscopist, to see in what positions and during which movements the worker (70, 80), who may be an endoscopist, tended to most strain joints (i.e., based on the score 90) (see at least col. 6, lines 25-41; col. 14, lines 27-58).
Amsbury discloses a method, as described above, that fails to explicitly teach a method comprising calibrating a range of motion of a hand and wrist of an endoscopist; the method further comprising replaying a procedure performed by the endoscopist after the procedure is completed. 
However, Curchod teaches that it is known to provide a method comprising calibrating (see at least col. 5, lines 8-12) a range of motion of a hand and wrist of an endoscopist (i.e., see at least claims 7-14 of Curchod, which recite, inter alia, “whereby 

    PNG
    media_image1.png
    445
    425
    media_image1.png
    Greyscale

at least one angle of movement of at least one limb joint and rotation of the limb are measured simultaneously”); the method further comnprising replaying a procedure performed by the trainee after the procedure is completed (see at least figs. 6a-b & 7; col. 5, lines 30-38).
Therefore, since Amsbury discloses a system that may increase the effectiveness of exercises a user performs as part of a skill-development program so as to assist in teaching learned skills that are involved in particular forms of movement in a workplace task (see at least col. 2, lines 56-61; col. 7, lines 36-40; col. 15, lines 2-8), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the method of Amsbury comprising calibrating a range of motion of a hand and wrist of a trainee , who may be an endoscopist, as taught by Curchod in order to quantitatively measure all critical body movements of the trainee, which occur during the performance of a skill-based training, such as in an endoscopist involved in an endoscopy training procedure; the method further comprising replaying a procedure performed by the trainee, who be an endoscopist, after the procedure is completed since such a modification would amount to applying a known technique (i.e. as taught by Curchod) to a known device (i.e. as taught by Amsbury et al.) ready for improvement to achieve a predictable result such as assisting a trainee, who be an endoscopist, in proper movement during a physical activity, a task and/or a training exercise, such as in an endoscopy procedure --See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 16, Amsbury et al. disclose a method further comprising computing a quality metric showing the number of warning signals issued while the worker (70, 80), who may be an endoscopist (see at least col. 4, lines 18-31; col. 5, lines 46-67; col. 6, lines 1-15), was engaged in the endoscopy (see at least figs. 5 & 7 and col. 6, lines 45-49; col. 12, lines 18-26 and col. 14, lines 9-58; col. 19, lines 11-16; col. 20, lines 53-60; col. 21, lines 22-26; col. 23, lines 26-32).
In regards to claim 17, Amsbury et al. disclose a method further comprising defining sub-ranges (as determined by pacing target) of the individualized risky range (i.e., target area) and sub-ranges (as determined by pacing target) of the individualized safe range (see at least figs. 5 & 7 and col. 16, lines 2-51).
In regards to claim 18, Amsbury et al. disclose a method further comprising computing a score 90 showing the overall quality of the endoscopy in terms of risk for repetitive use hand and wrist injuries, wherein at least one of the individualized risky range (i.e., target area), the individualized safe range, or sub-ranges (as determined by pacing target) thereof are assigned a quantifiable value from which the score 90 is calculated (see at least figs. 5 & 7 and col. 6, lines 45-49; col. 12, lines 18-26; col. 14, lines 9-58).
In regards to claim 20, Amsbury et al. disclose a method for warning an worker (70, 80), who may be an endoscopist (see at least col. 4, lines 18-31; col. 5, lines 46-67; col. 6, lines 1-15) of movements at increased risk for a body part repetitive use injuries for procedures, comprising:
tracking movement of the body part in real-time using a motion tracking system (110, 710) while the worker (70, 80), who may be an endoscopist (see at least col. 4, lines 18-31; col. 5, lines 46-67; col. 6, lines 1-15), is engaged in a procedure; wherein the motion tracking system (110, 710) comprises at least one of an accelerometer or a gyroscope (see at least col. 8, lines 8-29; col. 17, lines 59-67; col. 18, lines 1-12);
determining the angle of the body part in real-time using a software (i.e., instructions) operating on a general-purpose computer (20, 620) while the worker (70, 80), who may be an endoscopist (see at least col. 4, lines 18-31; col. 5, lines 46-67; col. 6, lines 1-15), is engaged in the procedure:
identifying continuously in real-time when the angle of the body part is within a risky range of motion (i.e., target area) of the body part and a safe range of motion (i.e., within target path and pacing target) of the body part, wherein the risky range of motion (i.e., target area) of the hand and wrist is the two extremes of a range of hand and wrist angles and the safe range is the central range of the range of body part angles, wherein the range of body part angles is determined from the individual worker (70, 80), who may be an endoscopist (see at least col. 4, lines 18-31; col. 5, lines 46-67; col. 6, lines 1-15):
comparing continuously in real-time the angle of the worker’s body part with an individualized safe range, the individualized safe range derived by detecting and monitoring full range of motion of the worker’s body part (see at least col. 7, lines 17-23; col. 20, lines 33-44); and
issuing a warning signal when the angle of the body part is within the risky range of motion (i.e., target area) of the body part (see at least figs. 9-13 and col. 5, lines 46-67; col. 6, lines 1-15); 
allowing the worker (70, 80), who may be an endoscopist, to see in what positions and during which movements the worker (70, 80), who may be an endoscopist, tended to most strain joints (i.e., based on the score 90) (see at least col. 6, lines 25-41; col. 14, lines 27-58).
Amsbury discloses a method, as described above, that fails to explicitly teach a method comprising tracking the movement of a hand and wrist; the method further comprising replaying a procedure performed by the endoscopist after the procedure is completed. 
However, Curchod teaches that it is known to provide a method comprising 
tracking the movement of a hand and wrist in real-time (i.e., see at least fig. 2 and claims 7-14 of Curchod, which recite, inter alia, “whereby at least one angle of

    PNG
    media_image1.png
    445
    425
    media_image1.png
    Greyscale

movement of at least one limb joint and rotation of the limb are measured simultaneously”); the method further comprising replaying a procedure performed by the trainee after the procedure is completed (see at least figs. 6a-b & 7; col. 5, lines 30-38).
Therefore, since Amsbury discloses a system that may increase the effectiveness of exercises a user performs as part of a skill-development program so as to assist in teaching learned skills that are involved in particular forms of movement in a workplace task (see at least col. 2, lines 56-61; col. 7, lines 36-40; col. 15, lines 2-8), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the method of Amsbury comprising tracking the movement of a hand and wrist as taught by Curchod in order to quantitatively measure all critical body movements of the trainee, which occur during the performance of a skill-based training, such as in an endoscopist involved in an endoscopy training procedure; the method further comprising replaying a procedure performed by the trainee, who be an endoscopist, after the procedure is completed since such a modification would amount to applying a known technique (i.e. as taught by Curchod) to a known device (i.e. as taught by Amsbury et al.) ready for improvement to achieve a predictable result such as assisting a trainee, who be an endoscopist, in proper movement during a physical activity, a task and/or a training exercise, such as in an endoscopy procedure --See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 22, Amsbury et al. disclose a method further comprising computing a quality metric showing the number of warning signals issued while the worker (70, 80) including an endoscopist (see at least col. 4, lines 18-31; col. 5, lines 46-67; col. 6, lines 1-15) was engaged in the endoscopy (see at least figs. 5 & 7 and col. 6, lines 45-49; col. 12, lines 18-26 and col. 14, lines 9-58; col. 19, lines 11-16; col. 20, lines 53-60; col. 21, lines 22-26; col. 23, lines 26-32).
In regards to claim 23, Amsbury et al. disclose a method further comprising defining sub-ranges (as determined by pacing target) of the risky range and sub-ranges (as determined by pacing target) of the safe range (see at least figs. 5 & 7 and col. 16, lines 2-51).
In regards to claim 24, Amsbury et al. disclose a method further comprising computing a score 90 showing the overall quality of the activity in terms of risk for repetitive use injuries, wherein one or more of the risky range, the safe range, the sub-ranges (as determined by pacing target) of the risky range, or the sub-ranges (as determined by pacing target) of the safe range are assigned a quantifiable value from which the score 90 is calculated (see at least figs. 5 & 7 and col. 6, lines 45-49; col. 12, lines 18-26; col. 14, lines 9-58).
In regards to claim 30, Amsbury et al. disclose a method, as described above, that fails to explicitly teach a method further comprising replaying a procedure performed by the endoscopist further comprising superimposing worst scores. However, Curchod teaches that it is known to provide a method further comprising replaying a procedure performed by the trainee, who may be an endoscopist, further comprising superimposing (i.e., highlighting) worst scores (see at least abstract, figs. 2 & 7; col. 3, lines 53-67; col. 4, lines 27-36; col. 5, lines 4-38; col. 7, line 12 to col. 8, line 6). Therefore, since Amsbury discloses a system that may increase the effectiveness of exercises a user performs as part of a skill-development program so as to assist in teaching learned skills that are involved in particular forms of movement in a workplace task (see at least col. 2, lines 56-61; col. 7, lines 36-40; col. 15, lines 2-8), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the method of Amsbury et al. further comprising replaying a procedure performed by the worker further comprising superimposing worst scores as taught by Curchod since such a modification would amount to applying a known technique (i.e. as taught by Curchod) to a known device (i.e. as taught by Amsbury et al.) ready for improvement to achieve a predictable result such as assisting a trainee, who be an endoscopist, in proper movement during a physical activity, a task and/or a training exercise, such as in an endoscopy procedure --See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 31, Amsbury et al. disclose a method, as described above, that fails to explicitly teach a method further comprising replaying a procedure performed by the endoscopist further comprising superimposing worst scores. However, Curchod teaches that it is known to provide a method further comprising replaying a procedure performed by the trainee, who may be an endoscopist, further comprising superimposing (i.e., highlighting) worst scores (see at least abstract, figs. 2 & 7; col. 3, lines 53-67; col. 4, lines 27-36; col. 5, lines 4-38; col. 7, line 12 to col. 8, line 6). Therefore, since Amsbury discloses a system that may increase the effectiveness of exercises a user performs as part of a skill-development program so as to assist in teaching learned skills that are involved in particular forms of movement in a workplace task (see at least col. 2, lines 56-61; col. 7, lines 36-40; col. 15, lines 2-8), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the method of Amsbury et al. further comprising replaying a procedure performed by the worker further comprising superimposing worst scores as taught by Curchod since such a modification would amount to applying a known technique (i.e. as taught by Curchod) to a known device (i.e. as taught by Amsbury et al.) ready for improvement to achieve a predictable result such as assisting a trainee, who be an endoscopist, in proper movement during a physical activity, a task and/or a training exercise, such as in an endoscopy procedure --See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Response to Amendment
The Declaration under 37 CFR 1.132 filed October 25, 2021 is insufficient to overcome the rejection of claims 1-2, 5, 13-18, 20, 22-24 & 30-31 based upon Amsbury et al. (US 7,503,878) (“Amsbury” hereinafter) in view of Curchod et al. (US 5,791,351) (“Curchod” hereinafter) further in view of Brann (US 6,059,576) as set forth in the last Office action because:  the facts presented are not germane to the rejection at issue. For example, Applicant’s claimed system relies on the same motion tracking system, non-visual indicator and processor as the prior art. Therefore, any notion that Applicant’s system detects dexterous, non-ballistic movements in alleged opposition to the prior art is not shown in the claims. Similarly, the Applicant fails to show differences in the claims for the alleged differences in the timing and use of the non-visual indicator feedbacks, i.e., contrary to the Applicant’s assertion, the prior art’s timing and use of the non-visual indicator appears to be consistent with the Applicant’s claims. 
Response to Arguments
Applicant's arguments filed October 25, 2021 have been fully considered but they are not persuasive. Applicant contends that “None of the references of record, including the Amsbury and Curchod references, teach or suggest the features of Applicant’s amended claim 1, including: ‘a non-visual indicator, in communication with the general-purpose computer, wherein the general-purpose computer is configured to signal with the non-visual indicator to warn the endoscopist when the computed body part angle associated with the real-time motion and position of the arm, forearm, hand, and wrist of the endoscopist is in the calibrated range of motion; and further wherein the indicator is configured to repetitively warn the endoscopist whenever the monitored position and motion of the arm, forearm, hand, and wrist of the endoscopist corresponds in real-time with a body part angle that falls within the calibrated range of motion to train the endoscopist how to move or position the arm, forearm, hand, and wrist of the endoscopist to use instruments for an endoscopy in an ergonomically safe manner without entering the calibrated range of motion[.]’”. The Office respectfully traverses. For example, Applicant’s arguments fail to address how the language of the claim overcomes the instantly applied prior art. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. For example, Applicant’s system relies on the same motion tracking system, non-visual indicator and processor as the prior art. Therefore, any notion that Applicant’s system detects dexterous, non-ballistic movements in alleged opposition to the prior art is not shown in the claims. Similarly, the Applicant fails to show differences in the claims for the alleged differences in the timing and use of the non-visual indicator feedbacks, i.e., contrary to the Applicant’s assertion, the prior art’s timing and use of the non-visual indicator appears to be consistent with the Applicant’s claims. 
In view of the foregoing, the rejections over at least Amsbury and Curchod are maintained.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655.  The examiner can normally be reached on Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RENE T TOWA/Primary Examiner, Art Unit 3791